Citation Nr: 0331711	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  96-11 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disorder.  

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a knee disorder.  


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The veteran had active service from December 1976 to August 
1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case has previously come before the Board.  In June 
2001, the Board remanded the case to the RO for additional 
development.  The case has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  Service connection for cervical spine disorder, a lumbar 
spine disorder, and a knee disorder was denied by the Board 
in November 1985.

2.  The evidence submitted subsequent to the May 1985 rating 
decision is relevant and probative of the issues at hand.


CONCLUSION OF LAW

The November 1985 Board decision denying entitlement to 
service connection for back, neck, and knee injuries is 
final. Evidence submitted since that decision is new and 
material and the claim is reopened.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 3.156(a).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In May 1985, the Board denied the veteran's claim of 
entitlement to service connection for back, neck and knee 
injury residuals.  The decision noted that there was no 
evidence of in-service back, neck, or knee injuries.  

The RO, by rating decision dated in November 1995, denied 
reopening the claim of entitlement to service connection for 
back, neck, and knee disorders.  The veteran perfected an 
appeal of the RO's November 1995 denial of reopening the 
claim of entitlement to service connection for back, neck, 
and knee disorders.  

The evidence of record at the time of the May 1985 Board 
decision was as follows:

The service entrance examination report shows that the spine 
and musculoskeletal system, and lower extremities were 
normal.  A traffic accident report, dated in May 1978, 
reflects that the veteran was involved in a motor vehicle 
accident.  The report notes that there were no injuries.  The 
June 1978 separation examination report shows that the spine 
and musculoskeletal system, and lower extremities were 
normal.  On the accompanying medical history, he denied 
having or having had recurrent back pain.  A report of a left 
knee injury in 1977, with recurrent left knee pain, was 
noted.  

VA outpatient treatment records, dated in August 1980, 
reflect complaints of low back pain, with radiation to the 
lateral aspect of the right leg.  The veteran reported having 
had an injury two years earlier.  

In a September 1981 accident report, the veteran indicated 
that he sustained whiplash, and that his left knee had been 
jammed.  

In correspondence received in December 1981, the veteran 
stated that his knees, neck and back were injured in a motor 
vehicle accident during service.  He indicated that the 
whiplash had had a delayed onset and that he did not seek 
treatment for whiplash until after separation from service.  

In his substantive appeal, VA Form 9, received in December 
1982, the veteran stated that following the May 1978 motor 
vehicle accident, he was treated for back, neck, and knee 
injuries.  

The evidence added to the record since the prior final denial 
includes the following:

A September 1986 VA outpatient treatment record reflects 
complaints of left knee pain.  The diagnosis was left knee 
pain.  

In March 1987, the veteran stated that he was involved in a 
motor vehicle accident in May 1978.  He related that he 
sustained injuries to the spine, neck and left knee.  

VA outpatient treatment records, to include a May 1987 
treatment record, notes the veteran's report of having 
sustained a left knee injury in a motor vehicle accident in 
1978 during service.  The assessment was mild recurrent left 
knee problem with abnormality of the medial femoral condyle.  

Private treatment records, to include a record dated in 
September 1994, note a history of an occupational injury in 
1978 with a left knee injury.  X-ray examination of the 
cervical spine showed degenerative changes at the C5-6 and 
C6-7 levels.  The impression of x-ray examination of the 
lumbar spine in September 1994 was degenerative changes of 
the lumbar spine at the L4-5 and S5-S1 levels.  The 
assessment was arthritis/myalgias, rule out 
spondylarthropathy; most likely degenerative arthritis.  

A September 1996 VA outpatient treatment record reflects a 
diagnosis of arthralgias of unknown etiology.  An October 
1996 VA outpatient treatment record reflects diagnoses of 
osteoarthritis and myalgia.  The impression of x-ray 
examination of the cervical spine in January 1997 was that 
the spinal canal appeared congenitally narrowed throughout 
the entire cervical spine with the narrowest region at C6/C7 
and C7/T1.  There were diffuse mild bulgings along the entire 
cervical spine.

On VA examination in March 1999, the veteran reported a 
history of having had problems with his back prior to service 
entrance, and of having been involved in motor vehicle 
accidents, one in February 1972, and one in June or July of 
1975.  He stated that he had been in combat during service.  
He related that he had been in a motor vehicle accident 
during service in Berlin, in May 1978, injuring his low back 
and his left knee.  The examiner noted the veteran's report 
of having reinjured his back during service while climbing a 
tower.  The diagnosis was subjective complaints of neck, 
back, and lower extremity pain, numbness, and paresthesias.  
The examiner commented that the veteran was difficult 
evaluate and that it was difficult to obtain a history.  He 
stated that he could find no objective findings.  He noted 
that the veteran had a host of subjective complaints with 
pain throughout his entire back from his occiput front of his 
coccyx, as well as difficulty with the lower extremities.  

Criteria

The November 1985 Board decision that denied entitlement to 
service connection for back, neck, and knee injuries is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to reopen the claim, the veteran must present new and 
material evidence.  38 U.S.C.A. § 5108.

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened.  See Elkins v. West, 12 Vet. App. 209, 219 (1999); 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the November 1995 and April 1997 rating 
decisions of the reasons and bases for the denial of his 
claim.  He was further notified of this information in the 
January 1996 statement of the case and in the April 1997, 
March 1999, and July 2003 supplemental statements of the 
case.  The Board concludes that the discussions in the rating 
decisions and in the statement and supplemental statements of 
the case informed him of the information and evidence needed 
to substantiate the claim.  In the June 2001 Board Remand, 
the veteran was invited to submit additional evidence.  In 
April 2003, he was advised of the evidence he needed to 
submit to substantiate his claim, VA's duty to notify him 
about his claim, VA's duty to assist in obtaining evidence 
for his claim, what the evidence must show to substantiate 
his claim, what information or evidence was needed from him, 
what he could do to help with his claim, and what VA had done 
to help with his claim.  In addition, by letter dated in 
September 2003, he was advised of the procedures by which to 
submit additional evidence in support of his claim.  These 
actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  

Analysis

At the time of the prior Board denial in May 1985, the 
evidence of record included service medical records, the 
veteran's claim, and post-service medical records.  The Board 
determined that there was no evidence of an in-service injury 
to the back, neck, or knee.  The veteran was notified of the 
decision; he did not appeal and that decision became final.  
At the time of the prior denial, there was an absence of 
competent evidence of post service disability and an absence 
of competent evidence of a nexus to service.

Since that determination, the veteran has applied to reopen a 
claim for back, neck, and knee injuries.  The evidence 
submitted since the prior final denial is new and material.  

At the time of the May 1985 denial of service connection for 
back, neck, and knee injuries, the evidence was negative for 
any back, neck, or knee injuries during service or post-
service.  The evidence added to the record since the 1985 
Board decision includes VA outpatient treatment records 
showing degenerative changes in the cervical spine, arthritis 
of the lumbar spine, and an abnormality of the medial femoral 
condyle in the left knee.  

The Board finds that the evidence submitted in support of the 
petition to reopen is new and material.  When considered in 
conjunction with the previous record (an absence of post 
service disability), evidence of current disability cures one 
of the evidentiary defects that had existed.  Thus, the 
veteran's claim for service connection for a cervical spine 
disorder, a lumbar spine disorder, and a left knee disorder 
is reopened.  To that extent only, the appeal is granted.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a cervical spine disorder, a lumbar spine 
disorder, and a left knee disorder is granted.  


REMAND

As noted, there has been a significant change in the law 
during the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The new law includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

In correspondence received in March 1997, the veteran 
indicated that he is in receipt of Social Security 
Administration (SSA) benefits.  These records have not been 
associated with the claims file

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should obtain from SSA all 
records pertinent to the veteran's 
claims on appeal, to include any 
decisions and the medical records upon 
which those decisions were based.

2.  The veteran is reminded that if 
there is competent evidence linking post 
service disability to service, that 
evidence must be submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



